DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/13/22 have been fully considered but they are not persuasive. 
The applicant responded to the requirement for information made in the office action filed 1/18/22.
In answering the question about quantum algorithms, the applicant directs the examiner to US20170140298 and US9710586 for information regarding the requirement for information. The examiner submits that neither of these references were incorporated into the original specification, as filed. Moreover, the applicant does not detail how these references would answer the requirement for information.
The applicant alleges specification paragraph 0015 disclosure of “[a] quantum algorithm represents a set of instructions to be performed on a quantum computer. The illustrative embodiments recognize that quantum algorithms can be modeled as a quantum circuit” fulfill the written description requirement. The examiner disagrees. The applicant has not disclosed a specific quantum algorithm such as Deutsch–Jozsa algorithm, Bernstein–Vazirani algorithm, Simon’s algorithm, Shor’s algorithm, Grover’s algorithm, Quantum counting, Quantum approximate optimization algorithm. Therefore, since the applicant fails to disclose a specific quantum algorithm, the applicant fails show possession of all quantum algorithms (see MPEP 2161.01).
The applicant alleges “[t]he quantum compiler of the present invention acts analogously to the operation of a computer language compiler in classical computing, in which an input algorithm, specifying a first set of operations in a classical computing language such as C, is transformed into a set of instructions executable by a particular classical processor (e.g. x86 assembly language)”. The examiner disagrees. The applicant own specification [0021] discloses “compilers which transform a quantum algorithm to a quantum circuit to be executed on a quantum processor aim to create circuits which are functionally equivalent to the quantum algorithm”. Moreover, the applicant has not disclosed the specific type of compiler (algorithm) used to “create circuits which are functionally equivalent to the quantum algorithm”. The examiner submits “Programming languages and compiler design for realistic quantum hardware” by Chong et al., as evidence of the different types of compilers such as Scaffold, Liquid, Project Q or Quantum Rotations (see Box 2). 
The applicant alleges the recitation of paragraph 0043 describe the simulator moving through the steps of the quantum circuit. The examiner disagrees. The specification fails to disclose the algorithm that controls the simulation. The specification fails to disclose specific simulators such as  qHipster, Project Q, Liquid and QX  (see “Programming languages and compiler design for realistic quantum hardware” by Chong et al. Box 2). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “simulating determining a first state of a qubit according to an operation performed by a gate in the first subset of the first set of quantum gates when executed in the quantum processor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

MPEP 2161.01 Computer Implemented Inventions [R-10.2019] discloses: 
examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. (underline added)

Failure to disclose a specific algorithm for transforming an input quantum algorithm 
Claims 1-2, 4-10 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 discloses “transforming an input quantum algorithm”.
Claim 9 discloses “transform an input quantum algorithm”.
Claim 19 discloses “transform an input quantum algorithm”. 
Paragraph [0001] disclose “[t]he present invention relates generally to a method for quantum computing”.
Specification paragraphs [0001, 0015, 0019, 0021, 0022, 0023, 0026, 0033, 0037, 0039, 0041, 0043, 0045, 0047, 0055, 0061, 0078, 0086, 0089, 0090, 0094, 0096] disclose the term “quantum algorithm”, but the paragraphs fail to disclose a specific quantum algorithm. Paragraph [0015] discloses “[a] quantum algorithm represents a set of instructions to be performed on a quantum computer”. However, the specification as filed fails to give any instructions to be performed. 
	Figure 3 shows “Quantum Algorithm 316” as a box. 
	The applicant has not disclosed a specific quantum algorithm such as Deutsch–Jozsa algorithm, Bernstein–Vazirani algorithm, Simon’s algorithm, Shor’s algorithm, Grover’s algorithm, Quantum counting, Quantum approximate optimization algorithm, Variation quantum eigensolver, or Quantum eigenvalue estimation algorithm.
	Therefore, since the applicant fails to disclose a specific quantum algorithm, the claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. (See MPEP 2161.01)

Failure to disclose an algorithm for simulating a first subset of quantum gates
Claims 1-2, 4-10 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 discloses “simulating… a first subset of the first set of quantum gate”.
Claim 9 discloses “simulate… a first subset of the first set of quantum gates”.
Claim 18 discloses “simulate… a first subset of the first set of quantum gates”.

Paragraph [0001] disclose “[t]he present invention relates generally to a method for quantum computing”.

	Figure 3 element 310 is a box. The box is labeled “simulate quantum circuit”. Paragraph 0086, of the specification, discloses “component 310 simulates circuit diagram 402”, but does not tell one how simulate the circuit. Paragraph 0090 of the specification discloses “component 310 simulates circuit diagram 502”, but does not tell one how simulate the circuit.
	Figure 6 element 602 is a box. The box is labeled “simulating the quantum algorithm forming a set of quantum gates”. Paragraph [0095] discloses “application 105 simulates a quantum algorithm forming a set of quantum gates performing operations of the quantum algorithm” but fails disclose how the application 105 simulates a quantum algorithm. 
The specification fails to disclose a specific algorithm that controls the simulation. The specification fails to disclose specific simulators such as  qHipster, Project Q, Liquid and QX  (see “Programming languages and compiler design for realistic quantum hardware” by Chong et al. Box 2). 

Therefore, since the applicant fails to disclose an algorithm for “simulating… a first subset of the first set of quantum gate” or “simulate… a first subset of the first set of quantum gates”, the claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. (See MPEP 2161.01)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY SMITH/Primary Examiner, Art Unit 2817